internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eb qp2-plr-124637-01 date date legend taxpayer company esop brokerage firm law firm this responds to your letter requesting a ruling on behalf of the above-named taxpayer that upon the timely filing of the taxpayer’s u s individual_income_tax_return under the facts described below the taxpayer will have substantially complied with the requirements of sec_1042 of the internal_revenue_code_of_1986 code and the applicable regulations in connection with the sale of stock of the company to the employee_stock_ownership_plan esop maintained by the company the company is a domestic_corporation with only one class of common_stock outstanding at the time of the sale to the esop and at present the company has never had any stock outstanding that was readily_tradable on an established_securities_market the company maintains an esop which qualifies under sec_401 and meets the requirements of sec_4975 of the code the esop has received a favorable determination_letter from the internal_revenue_service on date the taxpayer sold shares of common_stock of the company to the esop for a purchase_price of dollar_figure as a result of the sale the taxpayer realized a gain the taxpayer had held the common_stock for more than years and had not received the stock in a distribution from a plan described in sec_401 or in a transfer pursuant to an option or other right to acquire stock to which sec_83 sec_422 or sec_423 applied after the transaction the esop held more than plr-124637-01 of the total value of the outstanding_stock of the company the taxpayer represents that at all times before and after the transaction the taxpayer intended to defer recognition of the gain on the sale under sec_1042 in date the taxpayer and the current officers of the company entered into an agreement which generally obligated the parties to use their best efforts to cause the esop to purchase the taxpayer’s shares of the company and stated that it was the intention of the parties that the purchase would satisfy the requirements of sec_1042 on the date of the esop transaction the company executed a statement of consent pursuant to sec_1042 whereby the company consented to be bound by the terms of sec_4978 and sec_4979a the taxpayer deposited the sales proceeds that he intended to reinvest in qualified_replacement_property with the brokerage firm into an account segregated from taxpayer’s other investments and designated as the taxpayer’s esop transaction account the brokerage firm was fully informed that the taxpayer intended to invest the sales proceeds from the esop transaction so as to comply with the requirements of sec_1042 prior to the esop transaction the taxpayer was represented by law firm in his business and personal affairs law firm advised the company when it established the esop and currently represents the taxpayer for purposes of the esop transaction law firm represented the company and the taxpayer retained special counsel to avoid any potential conflict of interest in correspondence leading up to the esop transaction law firm advised the taxpayer of the general requirements of a sec_1042 election while this correspondence advised the taxpayer of the requirement to complete a notarized statement of purchase for qualified_replacement_property qrp it did not specify that a separate statement of purchase must be completed within days of each date on which qrp is purchased based on this letter the taxpayer formed the erroneous belief that only one comprehensive statement of purchase was required within days after all qrp had been purchased on the date of the esop transaction law firm provided the taxpayer’s special counsel the forms required for a election and advised special counsel that the taxpayer should have a separate statement of purchase form notarized within days of each date on which qrp is purchased the taxpayer’s special counsel is a business lawyer who is not a esop specialist and did not appreciate the importance of the day requirement further immediately after the closing the taxpayer advised special counsel that his representation was completed and that the taxpayer intended to resume representation by law firm therefore special counsel did not provide the required forms or instructions to the taxpayer or maintain continuing contact with the taxpayer law firm did not follow up with the taxpayer regarding compliance with sec_1042 believing that special counsel was providing guidance to the taxpayer in this matter as part of his representation on the esop transaction plr-124637-01 thus the taxpayer relied on the earlier correspondence from law firm he intended to purchase his entire portfolio of qrp by date and complete one comprehensive statement of purchase within days from the date of his final purchase in twenty-three separate transactions during august the taxpayer purchased securities intended to be qrp at a total cost of dollar_figure the taxpayer advised his broker that these securities were intended to be qrp when they were purchased the taxpayer has additional realized gain with which he intends to purchase qrp before date therefore believing he was to wait until he purchased his entire portfolio of qrp he did not complete a timely statement of purchase for the purchase made in august in anticipation of the preparation of his u s individual_income_tax_return for the taxable_year the taxpayer contacted law firm to discuss his progress in purchasing qrp at that time law firm informed the taxpayer of the requirement to complete a notarized statement of purchase within days of each purchase thereafter law firm completed this private_letter_ruling request on behalf of the taxpayer and the taxpayer promptly completed the statement of purchase for qrp purchased in date the taxpayer has requested extensions of time to file his u s individual_income_tax_return for the taxable_year and will file timely by the extended due_date the taxpayer will elect under sec_1042 to defer recognition of gain from the sale of the taxpayer’s stock to the esop the taxpayer will submit the following documents with the taxpayer’s income_tax return i a statement of election as described in q a-3 of sec_1_1042-1t of the temporary income_tax regulations ii a notarized statement of purchase with respect to the qualified_replacement_property purchased in date as described above and notarized statements of purchase for any other qrp purchased within the replacement_period and iii a verified written_statement of the company consenting to the application of sec_4978 and sec_4979a as required in sec_1042 you have requested a ruling that based on the specific facts of this case the taxpayer will be treated as having substantially complied with the requirements for an election for the nonrecognition of gain under sec_1042 and that the election will be treated as having satisfied the requirements of sec_1_1042-1t of the temporary income_tax regulations upon the filing of his individual_income_tax_return sec_1042 of the code provides that a taxpayer or executor may elect in certain cases not to recognize long-term_capital_gain on the sale of qualified_securities to an esop as defined in sec_4975 or eligible worker owned cooperative if the taxpayer purchases qualified_replacement_property as defined in sec_1042 within the replacement_period of sec_1042 and the requirements of sec_1042 and sec_1_1042-1t of the temporary income_tax regulations are plr-124637-01 satisfied a sale of qualified_securities meets the requirements of sec_1042 if the qualified_securities are sold to an esop as defined in sec_4975 or an eligible worker owned cooperative the plan or cooperative owns after application of a immediately after the sale at least percent of - a each class of outstanding_stock of the corporation other than stock described in sec_1504 which issued the securities or b the total value of all outstanding_stock of the corporation other than stock described in sec_1504 the taxpayer files with the secretary a verified written_statement of the employer whose employees are covered by the esop or an authorized officer of the cooperative consenting to the application of sec_4978 and sec_4979a with respect to such employer or cooperative and the taxpayer’s holding_period with respect to the qualified_securities is at least years determined as of the time of the sale for taxable years beginning after date sec_1042 provides that the term qualified_securities means employer_securities as defined in sec_409 which are issued by a domestic c_corporation that has no stock outstanding that is readily_tradable on an established_securities_market and were not received by the taxpayer in a distribution from a plan described in sec_401 or in a transfer pursuant to an option or other right to acquire stock to which sec_83 sec_422 or sec_423 applied the taxpayer must purchase qualified_replacement_property within the replacement_period which is defined in sec_1042 as the period which begin sec_3 months before the date on which the sale of qualified_securities occurs and end sec_12 months after the date of such sale sec_1042 defines qualified_replacement_property qrp as any security issued by a domestic operating_corporation which did not for the taxable_year preceding the taxable_year in which such security was purchased have passive_investment_income as defined in sec_1362 in excess of percent of the gross_receipts of such corporation for such preceding_taxable_year and is not the corporation which issued the qualified_securities which such security is replacing or a member of the same controlled_group_of_corporations within the meaning of sec_1563 as such corporation sec_1_1042-1t q a-3 of the temporary income_tax regulations states that the election shall be made in a statement of election attached to the taxpayer’s income_tax return filed on or before the due_date including extensions of time for the taxable_year in which the sale occurs sec_1_1042-1t q a-3 of the temporary income_tax regulations states that the statement of election shall provide that the taxpayer elects to treat the sale of securities as a sale of qualified_securities under sec_1042 and shall contain the following information plr-124637-01 a description of the qualified_securities sold including the type and number of shares the date of the sale of the qualified_securities the adjusted_basis of the qualified_securities the amount_realized upon the sale of the qualified_securities the identity of the esop or worker-owned cooperative to which the qualified_securities were sold if the sale was part of a single interrelated transaction under a prearranged agreement between taxpayers involving other sales of qualified_securities the names and taxpayer identification numbers of the other taxpayers under the agreement and the number of shares sold by the other taxpayers sec_1_1042-1t q a-3 of the temporary income_tax regulations further provides that if the taxpayer has purchased qualified_replacement_property at the time of the election the taxpayer must attach as part of the statement of election a statement of purchase describing the qualified_replacement_property the date of the purchase and the cost of the property and declaring such property to be qualified_replacement_property with respect to the sale of qualified_securities the statement of purchase must be notarized no later than days after the purchase literal compliance with procedural directions in treasury regulations on making elections is not always required see 67_tc_736 acq in result 1979_1_cb_1 regulatory requirements that relate to the substance or the essence of the statute on the other hand must be complied with strictly with respect to the present ruling_request the taxpayer requested relief before the expiration of the time for filing the return on which the election must be made the taxpayer relied on tax professionals to advise him as to the requirements necessary to complete the sec_1042 election in a timely and correct manner promptly upon discovering that the statements of purchase were not notarized in a timely manner and prior to the expiration of the time to file the taxpayer’s income_tax return the taxpayer completed a notarized statement of purchase for qrp purchased in august therefore based on the specific facts of this case and representations made by the taxpayers we conclude that the taxpayer will have substantially complied with the requirements for an election under sec_1042 of the code and that the election will be treated as having satisfied the requirements of sec_1042 and of sec_1 1t of the temporary income_tax regulations upon the timely filing of the taxpayer’s u s individual_income_tax_return plr-124637-01 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination enclosures copy of this letter copy for purposes sincerely yours robert d patchell acting chief qualified_plans branch division counsel associate chief_counsel tax exempt and government entities
